OPINION ON REHEARING.
2. - Statute Construed. A decree rendered in a suit to foreclose a mortgage or other lien is a judgment, within the meaning of section 4895, General Statutes of 1901, and an order of sale or special execution sued out by the plaintiff in the decree to enforce the same will have the effect of preventing a money judgment in favor of one defendant against his codefendant from becoming dormant, if the fact of such judgment and the amount thereof is recited or referred to in the order of sale. The case of The State v. McArthur, 5 Kan. 280, followed.
The opinion of the court was delivered by
Smith, J. :
In January, 1890, the Attica State Rank commenced suit against the Attica Sugar Company to recover the amount of certain bonds, and to foreclose a mortgage given to secure their payment. The Kej'stone Iron-works Company was made a party defendant, together with other parties having liens on the property. On June 10, 1891, a final decree was entered foreclosing and marshaling the liens. It was adjudged that the Attica Sugar Company was indebted to the Keystone Iron-works Company in the sum of $13,032.60, and that George W. Watson, plaintiff in error, and other persons, were sureties ón said indebtedness in the sum of $11,774.90.
The judgment against the Attica Sugar Company, as principal, and the sureties mentioned, included a decree of foreclosure of a material-man’s lien filed by *63the Keystone company against the property of the sugar company, and the decree fixed this lien, in common with others, on one tract of real estate, and adjudged it to be a second lien, subject to that of the Attica State Bank, on another tract.
Six orders of sale were issued at the instance of the bank. These orders of sale followed the language of the decree, setting forth the amount due each of the lien-holders, of whom there were more than twenty. The orders of sale recited the several judgments against the Attica Sugar Company in favor of the different lien-holders. With respect to the Keystone Iron-works Company, each of the orders of sale contained the following:
“Whereas, the Keystone Iron-works Company obtained judgment in said court, on the 10th day of June, 1891, against the Attica Sugar Company and the Kansas State Sugar Company for the sum of $13,032.60, of which sum $11,774.90 draws interest at the rate of ten per cent, per annum, the balance at six per cent, per annum, and for the sum of $935.42 as costs of suit, in which said suit the Attica State Bank, of Attica, Kan., a corporation, was plaintiff, and the Attica Sugar Company, a corporation, the Kansas State Sugar Company, a corporation, George W. Watson and others [naming them] were defendants.”
There was no reference or mention in any of these special executions or orders of sale of any judgment against Watson in favor of the Keystone Iron-works Company. The recitals were that the Keystone Ironworks Company obtained a judgment against the two sugar companies in a suit wherein the Attica State Bank was plaintiff and the two sugar companies and Watson and others were defendants. Each one of the orders of sale concluded as follows :
“These are, therefore, to command you to cause *64the said above-described property to be appraised, advertised and sold according to law, separately, as described, and from the proceeds of such sale pay, first, the costs and expenses of suit and sale ; second, the judgment and the interest; the residue, if any, to be paid into court to abide the order of said court.”
Four of the orders issued to carry out the decree were returned without sale — three in 1891 and one in 1898. On March 29, 1894, under a pluries order, the real estate was sold; and under another, issued in January, 1895, certain pumps and fixtures were sold. On June 20, 1896, five years and ten days after the rendition of judgment, an execution was issued at the request of the Keystone Iron-works Company. This writ ordered that the sheriff, of the goods and chattels of the Attica Sugar Company and the Kansas State Sugar Company, as principals, and George W. Watson and others, as sureties, cause to be made the amount of $11,774.90, and $2485.90 interest on same, being the amount remaining due, and, for want of goods and chattels, that the amount be made out of the lands and tenements of the debtors. The writ is prefaced by the following recital:
“Whereas, the defendant and cross-petitioner, the Keystone Iron-works Company, on the 10th day of June, 1891, obtained judgment before the twenty-fourth judicial district court of the state of Kansas, within and for Harper county, against the Attica Sugar Company and the Kansas State Sugar Company, as principals, and George W. Watson, E. W. Deming, H. R. Kent, J. H. Dennis, and M. C. Clark, as .sureties, for the sum of eleven thousand seven hundred and seventy-four and ($11,774.90) dollars debt, with interest at the rate of ten per cent, per annum.”
This execution was returned “No property found,” on July 22, 1896.
*65This proceeding was begun on May 3, 1902, by the Keystone Iron-works Company, in the district court, to revive its judgment against Watson and his co-sureties. It relied on the above-mentioned orders of sale, issued at the instance of the Attica State Bank, to preserve the vitality of its judgment against Watson and others.
The question presented is whether such orders of sale had the effect to keep the judgment of the Keystone Iron-works Company against Watson alive. If they did not, then the judgment was dormant when the execution of June 20, 1896, was sued out.
The orders of sale were executed by exhausting the property on which the several liens were fixed by the court in the foreclosure decree. There was no direction in any of them that a deficiency be collected from Watson or his cosureties. The latter did not own any of the property, real or personal, involved in the decree of forecloseure. The orders of sale were directed solely against the property of the Attica Sugar Company. The judgment and decree against the sugar company in favor of the Attica State Bank was in one amount, $13,032.60, together with a foreclosure of a lien, and the judgment against Watson and the other individuals, in favor of the Keystone Iron-works Company, was for $11,774.90, without any foreclosure.
There were twenty other judgments, in favor of various lien-holders, against the Attica Sugar Company, none of them against Watson. Let us suppose that the Fulton Iron-works Company, which was decreed to have a lien for over $6000 on the property of the sugar company, with no judgment against Watson, had caused the several orders of sale to issue; can it be said that such proceeding would in legal effect amount to an execution against Watson?
*66There was no attempt by any of the judgment creditors to collect any amount from Watson by execution until after the judgment had become dormant.
Whether the orders of sale had the effect to keep alive the judgment of the Keystone company against Watson must be determined in view of the reason for the statutory rule rendering a judgment dormant where it has stood for five years without an execution’s issuing. The rule is that a certain degree of diligence is required to be exercised by plaintiff, as evidence that the judgment remains in force and has not been released or abandoned. If five years intervene between executions, “the law presumes the judgment satisfied, and will not permit the judgment debtor to be disturbed by execution, until the judgment is revived.” (The State v. McArthur, 5 Kan. 280.) “The principle upon which the issue of an execution keeps alive a judgment is that thereby the plaintiff affirms its vitality. . . (Halsey v. Van Vliet, 27 Kan. 474, 481.) Two tests suggested in Kelley et al. v. Vincent, 8 Ohio St. 415, for determining whether an act of the plaintiff is sufficient to continue the judgment in effect are whether it “affords a reasonable public claim, on the part of the plaintiff, that the judgment-remains in full force,” and whether by it any evidence is “afforded to those interested in ascertaining the continuance of the judgment lien.” Another test suggested in Halsey v. Van Vliet, supra, is whether it is “an assertion by the plaintiff that the judgment is unpaid, and that he is intending at some time and in some way to enforce its collection.” ( Pages 481, 482.)
In the present case the orders of sale do not recite the judgment of the Keystone company against Watson, nor refer to it in any way. This omission cannot be regarded as a mere inadvertence, for it occurs in each of the six writs issued between June 10, 1891, *67and June 20, 1896. Nor is it cured by any general recital or reference to the judgment, for no such recital or reference is employed. Each writ sets out in full detail every portion of the judgment, including plaintiff’s judgment against Watson, as surety, and each separate judgment, excepting only that of the Keystone company against Watson and his fellow sureties. In this there was no affirmance by the Keystone company that its judgment against Watson remained unsatisfied and that it intended some time to enforce it. Not one of the orders of sale afforded a reasonable public claim on the part of the iron-works company that its judgment against Watson remained in full force. The inference from the studied omission is that it had released them, as it had a right to do, or that it had abandoned its claim as to him and did not intend to seek its enforcement. The reading of the orders of sale would not have advised any one interested in ascertaining whether these were judgment liens against Watson of any judgment against him, except that of plaintiff. From the time judgment was rendered until the issuance of the general execution, nothing was done that might not with equal propriety have been done in the same manner if Watson had been previously discharged from liability to the Keystone company. No step was taken that was in any degree inconsistent with the theory that he had been released from all obligations to that company. In fact, the persistent recital in the orders of sale that plaintiff’s judgment ran against Watson, as well as against the sugar companies, and the no less persistent omission of any reference to a judgment of the Keystone company against him, might, as already suggested, have afforded a reasonable ground for an inference that for some reason the latter judgment was no longer in force. Therefore, the doctrine that *68an order of sale is an execution, and that its issuance will keep alive the judgment upon which it is sued out, has no application here and cannot justify a finding that the validity of the Keystone company’s judgment against Watson was preserved by the orders of sale issued in this case. It was within the power of the Keystone Iron-works Company, by merely issuing an execution against Watson and the other judgment debtors, to have prevented the dormancy of its judgment. No levy was necessary for the purpose. (Saville v. Schroyer, 65 Kan. 303, 68 Pac. 1130.)
After a reargument of the case, the court is of the opinion that the issuance of an order of sale or special execution to carry into effect a decree directing the sale of real estate has the effect to keep the judgment alive, and that such orders of sale are executions within the meaning of section 4895, General Statutes of 1901. The decision in The State v. McArthur, 5 Kan. 280, is followed.' This holding would affirm the ruling of the court below sustaining the motion to revive, if the several orders of sale had made reference to the j udgment of the Keystone Iron-works Company against Watson.
The ruling of the court below will be reversed, with directions to overrule the motion to revive the judgment.
Mason, J., concurring.